‘ , Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 1 of 22

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE, PRISONER LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983

— LESLEY EVANS
Inmate ID Number: //7/06 ,

,

(Write the full name and inmate ID

b the Plaintiff.
number of the Plaintiff.) Case No.: 5: Dl eud9- ThA MSE

(To be filled in by the Clerk’s Office)

 

 

 

Vv.
LLC ; Jury Trial Requested?
SYYES oNO
De Ja hay ;
See Attached pare I-A ,
(Write the full name of each
Defendant who is being sued. Ifthe pROVIDED 10
names of all the Defendants cannot HOLMES ©
fit in the space above, please write on2\
“see attached” in the space and FEB | Ad Sug
attach an additional page with the FOR MAILING

full list of names. Do not include
addresses here.)

- FILED USDC FLND PN
"FEB 2°21 pu:47
mp

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 1
ClerkAdmin/Official/Forms
 

Case 5:21-cv-00029-TKW-MJF Document1 Filed 02/02/21 Page 2 of 22

Dr. Es Hernandex- Perez
Mr. J. Scott

|-A
Case 5:21-cv-00029-TKW-MJF Document1 Filed 02/02/21 Page 3 of 22

I. PARTIES TO THIS COMPLAINT
A. Plaintiff
Plaintiff's Name: WESLEY EVANS ID Number: 2/oG
List all other names by which you have been known: WN, Mee

 

Current Institution: HOLMES CORRECTIONAL INSTITUTION
Address: 3112 Thomas Drive RoniSay FL. 32425

 

B. Defendant(s)

State the name of the Defendant, whether an individual, government agency,
organization, or corporation. For individual Defendants, identify the
person’s official position or job title, and mailing address. Indicate the
capacity in which the Defendant is being sued. Do this for every Defendant:
1. Defendant's Name: CENTURION oS FLORIDA , LLC

Official Position: Con}ract Healt} Care Provider

Employed at: Jepartment of Corrections , Floride

Mailing Address: Paddock Hark ToSessional Center, Bull, 700, Ste. Joh,

3200 SW L 34% Ave. Ocala, FL. YY TY

O Sued in Individual Capacity & Sued in Official Capacity

7
NDFL Pro Se 14 (Rev 12/6) Civil Rights Complaint Prisoner . 2
Clerk Admin/Official/Forms
. Case 5:21-cv-00029-TKW-MJF Document1 Filed 02/02/21 Page 4 of 22

2, Defendant's Name: Pr. J. Lay
Official Position: Sistewide Medical Director
Employed at: CENTURION ot FLORIDA, LLC
Mailing Address: Paddock Park Proffessional Center » Buld. 729, Ste..701
3200 Std, wt 34% Avo, Ocala, FL.34474
Oo Sued in Individual Capacity & Sued in Official Capacity

3. Defendant's Name: Ve. kK. Hernandez - Perez

 

Official Position: Regianal Medical Virector _Regian -{
Employed at: CENTURION of FLORIDA, LLC
Mailing Address: 1203 Governors Square Rivd., Ste. 400, Tallahassee,

FL, 32301
Oo Sued in Individual Capacity & Sued in Official Capacity

 

(Provide this information for all additional Defendants in this case by

attaching additional pages, as needed.)

Il. BASIS FOR JURISDICTION
Under 42 U.S.C. § 1983, you may sue state or local officials for the
“deprivation of any rights, privileges, or immumities secured by the
Constitution” and federal law. Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal

officials for the violation of certain Constitutional rights.

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 3
ClerkAdmin/Official/Forms
es

Case 5:21-cv-00029-TKW-MJF Document1 Filed 02/02/21 Page 5 of 22

A, beSen dant s Name . MM. I Scott .
OSicial Bsition : H.8.A, at HOLMES CORRECTIONAL INSTITUTION

| Employed at) CENTURION of FLORIDA , LLC

Mailing Addcess + 3142 Thoms Drive, Boni Say , Fl. B2YQS
, Case 9:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 6 of 22

Are you bringing suit against (check all that apply):

oO Federal Officials (Bivens case) w State/Local Officials (§ 1983 case)

II. PRISONER STATUS

Indicate whether you are a prisoner, detainee, or in another confined status:

oO Pretrial Detainee Q Civilly Committed Detainee
Convicted State Prisoner o Convicted Federal Prisoner
Oo Immigration Detainee oO Other (explain below):

 

 

IV. STATEMENT OF FACTS
Provide a short and plain statement of the facts which show why you are
entitled to relief. Describe how each Defendant was involved and what each
person did, or did not do, in support of your claim. Identify when and where
the events took place, and state how each Defendant caused you harm or
violated federal law. Write each statement in short numbered paragraphs,
limited as far as practicable to a single event or incident. Do not make legal
argument, quote cases, cite to statutes, or reference a memorandum. You
may make copies of the following page if necessary to supply all the facts.
Barring extraordinary circumstances, no more than five (5) additional pages

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 4
ClerkAdmin/Official/Forms :
Case 5:21-cv-00029-TKW-MJF Document1 Filed 02/02/21 Page 7 of 22

should be attached. Facts not related to this same incident or issue must be

addressed in a separate civil rights complaint.

TURISDICTION & VENUE

j. i 331
a 343 (ad(3 FT 19 Title 42 5.0.
g*) Amen ted Stete tution, An
Stat, i : f 000.07 ,
A) Torisdiction | 23 U9.C. §§ 1331, 13 343.3), for Hi

 

 

   

 
  
 

tber oun ve

Counly,Flaride where te Lomplsintrat is currently residing.

 

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 5
ClerkAdmin/Official/ Forms
Case 5:21-cv-00029-TKW-MJF Document1 Filed 02/02/21 Page 8 of 22

Statement of Facts Continued (Page A of g)

st
and official capacities .

. s | . ‘ . « . 5

 

i ton .

 

 

 

 

of health care services .

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official/Forms 6
Case 5:21-cv-00029-TKW-MJF Document1 Filed 02/02/21 Page 9 of 22

Statement of Facts Continued (Page 3 of 6)

 

 

 

4, bb nth re e

which binderence continues as of he date ob dee Bling.

IS. i iF ‘ hou
be sald be pu onthe cillaut de see He Dacle/Pecliaee dexiabs ce Me
Sabvador shcotan would he given hi medical Pile,

 

 

 

 

46.) § c 42. ; SF
i | Mm ; tsi or
pain, yet she reluced to see him ar prescribe prin med-catson.

   
 

 

 

NDFL Pro Se 14 (Rev 12/16) Civil Ri Complaint Pri “
Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 10 of 22

Statement of Facts Continued (Page 4 of & )

 

1 ry i chk call visits on: $0 -5-]2 , a-b6-(3, A-l- -5-13,
didymis cont. Lhe dincoosts

 

 

 

PAIN

22) Defendants , De, JL hay , Dr. E Hemander- Perez, and Mr. T Scott held /

 

possessed the suthori ty, through, their posi bons AS Medical Directors Sor the
Corporate DeFendant to dutharize the Print Fs tase He D.0.0

Medical Center Sor the further treatment prescribed.

3) The shove named Medical Directors made their decision nat ts £llaw He
prescribed trestnent plen , despite knowing the extent of PleinkidPs pecn
based sale ly upon the Sinancia! expense of seid deabment inate sd of the

SSect such A denia) would. have. on his health well-being, and general

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner -
Clerk Admir/Official/Forms 6-8

 

 

 

 
Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 11 of 22

Statement of Facts Continued (Page ¥ of G6 )
gualily of Se.

a Hrving grown Scustrated and with his admintebee!is remedies athauslad
Hoe. PlaintiWt submitled Civil Richt: Complaints See case dt 4:1 oy He -mu/
As United Stetes District Court Morthern Viebricd
25)A the cecal sill ablect, Me Deiat SF sues Sell comaitted b te poasex
culian of his chim, yet in he cause af seid cammitacat he expecsiaced 4
Divine Intervention whereby tases revealed ty hin bud it ens best b give He

Defeadants Lurther appara ty b correct be arablem, Deredere snd based —

on the revelation he vo lundaril ly with dren his Complrint. See Aboye cited

 

 

 

 

 

 

LAS eC.

Ab.) lhe. Plind fF en royed AD. intermission Som the pAin tor + short hime.

where he was able te Sacdtion. Housever. late in 2Ol4 the Lssuc. became severe
dhe LE lle nt af the prescribed brestnent. ick reguest LAS et ‘H f .

ere fe.

a7.) The sbove. acts and or OMSUANS rise te de level o ‘cruel And unusual

[ ‘ol, , ? n

 

 

 

tothe United Sete Constitution.
28) Mller more than seven (7) years ot Lighting Lr proper brestment of his

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner .
ClerkAdmin/Official/Forms 6 4

 

 
Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 12 of 22

Statement of Facts Continued (Page 4 of | _)

health prablem the Plaint Sf, having exhaucded his sdminicdral ve remedie!

prscess boise feel the Delendands leave him on aplion bul ta nemceed Je fhe
Court forthe protection af his privilege co under the Eighth Amendment
of the Waited Stites Conetitution,

at) As a direct sult af the Defendant Lilure bo comply usith the pics
scribed treatment, AS GLAS within He Scoge. ab Heir emphyment dgeement, He

Phin F hes been and continues Lb be inured , has and continues 4 subler

iN eyes ad dss, cb

deliberate ind: Verence ‘

30. n

the FLORIDA DEPARTMENT OF copRECT/anIs Jo provide hesllh care services ta Ite
‘ x L ‘ . a “ af ”

 

 

 

—

 

 

the same As Any other emplayee of flat "DER RTMENT " tor Aurposes of such
Civil Ricks Lit; gation AS APE. properly brought through He instant Com -
plaind Sorm,

34.) As ak the dite of this Filing, the Dhinl Sf continues d, suber in Agony
asthe DeScadante, Seam their informed pasition CON inue. b deny hima the

srestment prescry bed 2

 

 

 

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner .
ClerkAdmin/Official/Forms 6-D
Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 13 of 22

V. STATEMENT OF CLAIMS
State what rights under the Constitution, laws, or treaties of the United States
have been violated. Be specific. If more than one claim is asserted, number
each separate claim and relate it to the facts alleged in Section II. If more than
one Defendant is named, indicate which claim is presented against which’

Defendant.

See Abach ed pages er

 

 

 

 

 

VI. RELIEF REQUESTED
State briefly what relief you seek from the Court. Do not make legal
arguments or cite to cases/ statutes. If requesting money damages (either
actual or punitive damages), include the amount sought and explain the basis

for the claims.

See Attached PAGe. 7-8

 

 

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner q
ClerkAdmin/Official/Forms
. | Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 14 of 22

mS FIRST CAUSE OF ACTION

Statement of Claim ¢

THE DELIBERATE INDIFFERENCE" AND RECKLESS DISREGARD’ OF THE DEFEND-
ANTS AS HEREIN DESCRIBED RESULTED IN THE PLAINTIFF SUFFERING THE UNNECES-
SARY AND WANTON INFLICTION OF PAIN, AND PERMANENT DAMAGES IM VIOLATION
OF HIS EIGHTH (8%) AMENDMENT PROTECTION(S) STATING A CAUSE OF ACTION
FOR RELIEF AND LIABILITY,

This Claim 13 Agains? all Sour (4) Defendants And 1S supported by those.
Pacts Sound in the incorperated statement of Pacts. (See numbers 5- 30)

SECOND CAUSE OF ACTION
o~ Slatement of Clhim :

THE DELAYED TREATMENT’ AND "RECKLESS DISREGARD’ OF THE DEFENDANTS
AS HEREIN DESCRIBED RESULTED IN THE PLAINTIFF SUFFERING UNNECESSARY
AND WANTON MENTAL ANGUISH, EMOTIONAL DISTRESS AND HUMILIATION IN
VIOLATION OF HIS EIGHTH (8#) AMENDMENT PROTECTION(S) STATING A
CAUSE OF ACTION FOR RELIEF AND LIABILITY.

Thes Claim Is Against all Sour (4) Defendants And is supported by those facts Sound in
He incorporated stetement of facts. (See numbers 5- 30)

THIRD CAUSE OF ACTION
State ment oS Claim :

mo) _ THE UNNECESSARY DELAYED ACTION AND CALLOUS DISREGARD OF THE DE-
FENDANTS IN THEIR LJANTON NEGLECT 70 COMPLY 2JITH THE FULL TREAT-

 

7-A

 
Case 5:21-cv-00029-TKW-MJF Document1 Filed 02/02/21 Page 15 of 22

MENT.AS PRESCRIBED BY SPECIALIST AS HEREIN DESCRIBED RESULTED IN THE
PLAINTIFFS CONTINUED SUFFERING “A WORSENING CONDITIOVAS WELL AS“A
_ LINGERING AGONY “IN VIOLATION OF HIS EIGHTH (84) AMENDMENT PROTECT ION-
(S) STATING A_CAUSE OF ACTION FOR RELIEF AND LIABILITY.

This. Elaim is against all four (4) Defendants and i's supported by those Pacts
Sound in the incorporated stttement of Sacts. (See numbers 5- 20)

 

RELIEF SOUGHT +

WHEREFORE, Plaintiff chims yudgment Against te Defendants for violation of -

His Eighth Amendment protections Agrinst crue! and unusual punishment And |
seeks :

2,000,000,00 in compensatory damages ;
500,000.00 in punitive damages ; and hat:

Plainti SF receive His recovery in Us. currency. In the al bernative } Print F
seeks be enforce e liens on tf ce Defendunts possessions until this judement is fully

satisSied, Che, house(s), cares), property (ies), tex return Gd, stock (3), bonds), etc.)
and that this Court grant an y And. All relie¥ ushich st deems just an d eguitable .

 
Case 5:21-cv-00029-TKW-MJF Document1 Filed 02/02/21 Page 16 of 22

ATTENTION: The Prison Litigation Reform Act (“PLRA”) does not
permit awards for punitive or compensatory damages “for mental or
emotional injury suffered while in custody without a prior showing of |
physical injury or the commission of a sexual act....” 42 U.S.C. §

1997e(e).

VI. EXHAUSTION OF ADMINISTRATIVE REMEDIES
The PLRA requires that prisoners exhaust all available administrative
remedies (grievance procedures) before bringing a case. 42 U.S.C. §
1997e(a). ATTENTION: If you did not exhaust available remedies prior

to filing this case, this case may be dismissed.

VII. PRIOR LITIGATION
ATTENTION: The “three strikes rule” of the PLRA bars a prisoner from
bringing a case without full payment of the filing fee at the time of case
initiation if the prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a
court of the United States that was dismissed on the grounds that it is
frivolous, malicious, or fails to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g).

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 8
ClerkAdmin/Official/Forms
Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 17 of 22

A. To the best of your knowledge, have you had any case dismissed for a
reason listed in § 1915(g) which counts as a “‘strike’’?
o YES wNO
If you answered yes, identify the case number, date of dismissal and
court:

1. Date: Case #:

 

Court:

 

2. Date: Case #:

 

Court:

 

3. Date: Case #:

 

Court:

 

(If necessary, list additional cases on an attached page)
B. Have you filed other lawsuits in either state or federal court dealing with

the same facts or issue involved in this case?

WYES oNO

If you answered yes, identify the case number, parties, date filed, result

(if not still pending), name of judge, and court for each case (if more

than one): |

Hey tHe ~mar/cas

1. Case #: Parties: M. Sickie (defendant)

NDFL Pro Se 14 (Rev !2/16) Civil Rights Complaint Prisoner 9
ClerkAdmin/Official/Forms

 
Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 18 of 22

Court: Wortheon Dishict (iulehessce ) Judge:

Date Filed: J... 0 2015 Dismissal Date (if not pending):

 

Reason: yol,, bary

2. Case #: Parties:

 

 

Court: Judge:

 

Date Filed: __ Dismissal Date (if not pending):

Reason:

 

C. Have you filed any other lawsuit in federal court either challenging your
conviction or otherwise relating to the conditions of your confinement?
O YES eNO
If you answered yes, identify all lawsuits:

1. Case #: _ Parties:

 

 

Court: Judge:

 

Date Filed: Dismissal Date (if not pending):

Reason:

 

 

2. Case #: Parties:

Court: Judge:

 

Date Filed: Dismissal Date (if not pending):

 

Reason:

 

 

3. Case #: Parties:

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 10
Clerk Admin/Official/Fonns

 
» . Case 5:21-cv-00029-TKW-MJF

Document 1 Filed 02/02/21 Page 19 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Court: Judge:
Date Filed: Dismissal Date (ifnot pending):
Reason:

. Case #: Parties:
Court: Judge:
Date Filed: Dismissal Date (if not pending):
Reason:

. Case #: Parties:
Court: Judge:
Date Filed: Dismissal Date (if not pending):
Reason:

. Case #: Parties:
Court: Judge:
Date Filed: Dismissal Date (if not pending):
Reason:

 

(Attach additional pages as necessary to list all cases. Failure to

disclose all prior cases may result in the dismissal of this case.)

IX. CERTIFICATION
I declare under penalty of perjury that the foregoing (including all

continuation pages) is true and correct. Additionally, as required by Federal

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 1 1
ClerkAdmin/Official/Forms

 
Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 20 of 22

Rule of Civil Procedure 11, I certify that to the best of my knowledge,
information, and belief, this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation; (2) is supported by existing law or by a non-
frivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, will likely have evidentiary
support after a reasonable opportunity for further investigation or discovery;

and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.

Date: 2~i-2t Plaintiff's Signature: Leos Cor, Cans

Printed Name of Plaintiff: \Wes Ley E WATS
Correctional Institution: Holme S Corre CVIONAL Trsloton
Address: “S442 Thomas Dr Ve

Bonreay CLoRi AA BS2yu25-4u23%8

I certify and declare, under penalty of perjury, that this complaint was

(check one) # delivered to prison officials for mailing or o deposited in

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 12
ClerkAdmin/Official/Forms
Case 5:21-cv-00029-TKW-MJF Document 1 Filed 02/02/21 Page 21 of 22

the prison’s mail system for mailing onthe 2 day of { ’
20 Zl.

a
Signature of Incarcerated Plaintiff: (Verclo, CMSs
| |

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner ] 3
ClerkAdmin/Official/Forms :

 
Pins - SipAcov QaQRaTEW-M
) P24 pechionall JF Pocum
. Thomas D Steet, Filed 02/02
(21 .
Rio —~ =

Ben toa

22 U2

 

: “agar

\ ll! t \ Ay aft \ \
aos qa nyaoa8

yee be

LEG Chirk.
AL :
ALL ~~ oe Duct Cows

>
5 BOL- 1730

 
